DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1, 10-11, and 20 are rejected.
Claims 2-9, 12-19 are objected to.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “module”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 1, 11, while (each) reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), is/are directed to an abstract idea, which is a judicial exception, the recited abstract idea being that of obtaining a target deceleration and a target distance headway of a first vehicle, wherein the target deceleration and the target distance headway of the first vehicle are obtained through training based on historical travel data of the first vehicle, and the historical travel data of the first vehicle comprises decelerations in a plurality of braking processes and distance headways of the first vehicle corresponding to a plurality of braking end moments; obtaining a time to collision (TTC) of the first vehicle and a leading vehicle based on the target deceleration and the target distance 
This abstract idea falls within the grouping(s) of mathematical concepts, mental processes, and/or certain methods of organizing human activity, distilled from case law, because it involves mathematical calculations and could be practically performed in the human mind as a mental process.
For example, a mother teaching her son to drive could be sitting in the front-passenger seat and, realizing that the car is not slowing down according to the target deceleration, the target distance headway of the first vehicle that she has become accustomed to expect based on her distribution of experiences when approaching a leading vehicle, or a red light, could say to her son, “Thomas, slow down NOW for the red light or I’ll use the hand brake!”
Additionally, the abstract idea is not integrated by the recitation of additional elements into a practical application because merely using a computer as a tool to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (additional) machine, transformation, improvement to the functioning of a computer or an existing technological process or technical field, or meaningful application of the idea, beyond generally linking the idea to a technological environment (e.g., the vehicle of the claim preamble that the claimed collision warning method, comprising:..) or adding insignificant extra-solution activity (e.g., controlling the vehicle in any way based on the target deceleration, the target distance headway of the first vehicle; e.g., “apply it”), is recited in or encompassed by the claims.
Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high level of generality (e.g., “the collision warning apparatus” of first vehicle, the obtaining, processing module(s) etc.) and are used e.g., for data/information gathering only (e.g., obtain a target deceleration and a target distance headway of a first vehicle, obtain a time to collision TTC of the first vehicle and a leading vehicle) or for other activities that were well-understood, routine, and conventional activity in the industry, and moreover, the generically recited computer elements (e.g., “the collision warning apparatus” of first vehicle, the obtaining, processing module(s) etc.; see e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 110 USPQ2d 1984 (2014); buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090 (Fed. Cir. 2015); see also the 2019 PEG Advanced Module at pages 89, 145, etc.) do not add a meaningful limitation to the abstract idea because their use would be routine (and conventional) in any computer implementation of the idea. 
Moreover, limiting or linking the use of the idea to a particular technological environment (e.g., “the collision warning apparatus” of first vehicle, the obtaining, processing module(s) etc.) is not enough to transform the abstract idea into a patent-eligible invention (Flook) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-11, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAKEUCHI (US Pub. No.: 2016/0240084 A1: hereinafter : “TAKEUCHI”).

         Consider claim 1:
                   TAKEUCHI teaches  a collision warning method (See TAKEUCHI, e.g., “…detect an approaching object approaching the vehicle from behind the vehicle; and…calculate a collision time until the vehicle collides with the obstacle, based on the distance and relative speed of the obstacle…avoid a collision with the obstacle when the vehicle speed is a lower limit speed or greater, and the collision time is a threshold or less…” of Abstract, ¶ [0008]-¶ [0009], and Figs. 4-9 steps S101-S612), comprising: obtaining a target deceleration and a target distance headway of a first vehicle (See TAKEUCHI, e.g., “…based on obstacle information (the distance Df to the obstacle and the relative speed Vf of the obstacle)…the PCS-ECU 40 calculates the forward TTC (=Df/Vf). Also, the PCS-ECU 40 may calculate the forward TTC, based on signals (acceleration signals and a yaw rate signal) and the like received from the acceleration/yaw rate sensor 30… Specifically, by using…deceleration of the vehicle 100 in the forward and backward direction…calculate the forward TTC…” of ¶ [0008]-¶ [0009], ¶ [0037], ¶ [0040], ¶ [0050], and Figs. 4-9 steps S101-S612), wherein the target deceleration and the target distance headway of the first vehicle are obtained through training based on historical travel data of the first vehicle (See TAKEUCHI, e.g., “…the PCS-ECU 40 may calculate the forward TTC, considering a history of obstacle information (a time series of past relative positions of the obstacle). Specifically, the PCS-ECU 40 may determine whether the vehicle 100 will collide with the obstacle, by estimating a movement trajectory of the obstacle until the vehicle 100 would collide with the obstacle, from the past movement trajectory of the obstacle calculated from the time series of past relative positions of the obstacle, to calculate the forward TTC…” of ¶ [0008]-¶ [0009], ¶ [0037], ¶ [0040], ¶ [0050], ¶ [0057]-¶ [0061], and Figs. 4-9 steps S101-S612), and the historical travel data of the first vehicle comprises decelerations in a plurality of braking processes and distance headways of the first vehicle corresponding to a plurality of braking end moments (See TAKEUCHI, e.g., “…the PCS-ECU 40 may calculate the forward TTC, considering a history of obstacle information (a time series of past relative positions of the obstacle). Specifically, the PCS-ECU 40 may determine whether the vehicle 100 will collide with the obstacle, by estimating a movement trajectory of the obstacle until the vehicle 100 would collide with the obstacle, from the past movement trajectory of the obstacle calculated from the time series of past relative positions of the obstacle, to calculate the forward TTC…” of ¶ [0008]-¶ [0009], ¶ [0037]-¶ [0045], ¶ [0050], ¶ [0057]-¶ [0061], and Figs. 4-9 steps S101-S612); obtaining a time (See TAKEUCHI, e.g., “…based on obstacle information (the distance Df to the obstacle and the relative speed Vf of the obstacle) received from the obstacle detection unit 10, the PCS-ECU 40 calculates the forward TTC (=Df/Vf). Also, the PCS-ECU 40 may calculate the forward TTC, based on signals (acceleration signals and a yaw rate signal) and the like received from the acceleration/yaw rate sensor 30, considering a motional state of the vehicle 100…” of ¶ [0008]-¶ [0009], ¶ [0037]-¶ [0045], ¶ [0050], ¶ [0057]-¶ [0061], and Figs. 4-9 steps S101-S612); and sending warning information if it is determined that the TTC is less than or equal to a first threshold (See TAKEUCHI, e.g., “…if the forward TTC is less than or equal to a predetermined threshold TFon_th1, the PCS-ECU 40 starts alarming to warn the driver of the vehicle 100…transmits a request for an alarming operation to the meter ECU 50 and the brake ECU 60…” of ¶ [0008]-¶ [0009], ¶ [0037]-¶ [0045], ¶ [0050], ¶ [0152], and Figs. 4-9 steps S101-S612).

          Consider claim 10:
                   TAKEUCHI teaches everything claimed as implemented above in the rejection of claim 1. In addition, TAKEUCHI teaches wherein before the sending warning information, the method further comprises: determining the status of the driver of the first vehicle and/or the line-of-sight orientation information of the driver (See TAKEUCHI, e.g., “…alarming is started to warn the driver of the vehicle 100 as long as the forward TTC is less than or equal to the predetermined threshold TFon_th2. Thus, if an approaching object coming from behind collides with the vehicle 100 from behind, the drive support such as alarming and automatic braking can be securely started…” of ¶ [0008]-¶ [0009], ¶ [0037]-¶ [0045], ¶ [0050], and Figs. 4-9 steps S101-S612), and determining, based on the status of the driver of the first vehicle and/or the line-of-sight orientation information of the driver, a manner of sending the warning information (See TAKEUCHI, e.g., “…if the forward TTC is less than or equal to a predetermined threshold TFon_th1, the PCS-ECU 40 starts alarming to warn the driver of the vehicle 100…transmits a request for an alarming operation to the meter ECU 50 and the brake ECU 60…” of ¶ [0008]-¶ [0009], ¶ [0037]-¶ [0045], ¶ [0050], and Figs. 4-9 steps S101-S612).

         Consider claim 11:
                   TAKEUCHI teaches a collision warning apparatus (See TAKEUCHI, e.g., “…detect an approaching object approaching the vehicle from behind the vehicle; and…calculate a collision time until the vehicle collides with the obstacle, based on the distance and relative speed of the obstacle…avoid a collision with the obstacle when the vehicle speed is a lower limit speed or greater, and the collision time is a threshold or less…” of Abstract, ¶ [0008]-¶ [0009], and Figs. 4-9 steps S101-S612) comprising: an obtaining module, configured to obtain a target deceleration and a target distance headway of a first vehicle (See TAKEUCHI, e.g., “…based on obstacle information (the distance Df to the obstacle and the relative speed Vf of the obstacle)…the PCS-ECU 40 calculates the forward TTC (=Df/Vf). Also, the PCS-ECU 40 may calculate the forward TTC, based on signals (acceleration signals and a yaw rate signal) and the like received from the acceleration/yaw rate sensor 30… Specifically, by using…deceleration of the vehicle 100 in the forward and backward direction…calculate the forward TTC…” of ¶ [0008]-¶ [0009], ¶ [0037], ¶ [0040], ¶ [0050], and Figs. 4-9 steps S101-S612), wherein the target deceleration and the target distance headway of the first vehicle are obtained through training based on historical travel data of the first vehicle (See TAKEUCHI, e.g., “…the PCS-ECU 40 may calculate the forward TTC, considering a history of obstacle information (a time series of past relative positions of the obstacle). Specifically, the PCS-ECU 40 may determine whether the vehicle 100 will collide with the obstacle, by estimating a movement trajectory of the obstacle until the vehicle 100 would collide with the obstacle, from the past movement trajectory of the obstacle calculated from the time series of past relative positions of the obstacle, to calculate the forward TTC…” of ¶ [0008]-¶ [0009], ¶ [0037], ¶ [0040], ¶ [0050], ¶ [0057]-¶ [0061], and Figs. 4-9 steps S101-S612), and the historical travel data of the first vehicle comprises decelerations in a plurality of braking processes and distance headways of the first vehicle corresponding to a plurality of braking end moments (See TAKEUCHI, e.g., “…the PCS-ECU 40 may calculate the forward TTC, considering a history of obstacle information (a time series of past relative positions of the obstacle). Specifically, the PCS-ECU 40 may determine whether the vehicle 100 will collide with the obstacle, by estimating a movement trajectory of the obstacle until the vehicle 100 would collide with the obstacle, from the past movement trajectory of the obstacle calculated from the time series of past relative positions of the obstacle, to calculate the forward TTC…” of ¶ [0008]-¶ [0009], ¶ [0037]-¶ [0045], ¶ [0050], ¶ [0057]-¶ [0061], and Figs. 4-9 steps S101-S612); and a processing module, configured to obtain a time to collision TTC of the first vehicle and a leading vehicle based on the target deceleration and the target distance headway (See TAKEUCHI, e.g., “…based on obstacle information (the distance Df to the obstacle and the relative speed Vf of the obstacle) received from the obstacle detection unit 10, the PCS-ECU 40 calculates the forward TTC (=Df/Vf). Also, the PCS-ECU 40 may calculate the forward TTC, based on signals (acceleration signals and a yaw rate signal) and the like received from the acceleration/yaw rate sensor 30, considering a motional state of the vehicle 100…” of ¶ [0008]-¶ [0009], ¶ [0037]-¶ [0045], ¶ [0050], ¶ [0057]-¶ [0061], and Figs. 4-9 steps S101-S612), and send warning information if it is determined that the TTC is less than or equal to a first threshold See TAKEUCHI, e.g., “…if the forward TTC is less than or equal to a predetermined threshold TFon_th1, the PCS-ECU 40 starts alarming to warn the driver of the vehicle 100…transmits a request for an alarming operation to the meter ECU 50 and the brake ECU 60…” of ¶ [0008]-¶ [0009], ¶ [0037]-¶ [0045], ¶ [0050], ¶ [0152], and Figs. 4-9 steps S101-S612).

          Consider claim 20:
                   TAKEUCHI teaches everything claimed as implemented above in the rejection of claim 11. In addition, TAKEUCHI teaches wherein before sending the warning information, the processing module is further configured to: determine the status of the driver of the first vehicle and/or the line-of-sight orientation information of the driver See TAKEUCHI, e.g., “…alarming is started to warn the driver of the vehicle 100 as long as the forward TTC is less than or equal to the predetermined threshold TFon_th2. Thus, if an approaching object coming from behind collides with the vehicle 100 from behind, the drive support such as alarming and automatic braking can be securely started…” of ¶ [0008]-¶ [0009], ¶ [0037]-¶ [0045], ¶ [0050], and Figs. 4-9 steps S101-S612), and determine, based on the status of the driver of the first vehicle and/or the line-of-sight orientation information of the driver, a manner of sending the warning information (See TAKEUCHI, e.g., “…if the forward TTC is less than or equal to a predetermined threshold TFon_th1, the PCS-ECU 40 starts alarming to warn the driver of the vehicle 100…transmits a request for an alarming operation to the meter ECU 50 and the brake ECU 60…” of ¶ [0008]-¶ [0009], ¶ [0037]-¶ [0045], ¶ [0050], and Figs. 4-9 steps S101-S612).

Allowable Subject Matter
Claims 2-9, 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further, the claimed subject matter of 18.	Claims 2-9, 12-19 are not suggested or taught by the prior art on record either in singularity or combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         HARADA (US Pub. No.: 2016/0264108 A1) teaches “A collision avoidance apparatus for a vehicle includes an object sensor that detects one or more objects around the vehicle; and an electronic control unit that (i) determines a likelihood for the vehicle to collide with the object, based on at least one of a distance between the vehicle and the object, and a relative speed of the object with respect to the vehicle; and (ii) starts executing a drive support to avoid the collision between the vehicle and the object when the likelihood of the collision is greater than or equal to a first level. A value of the first level is reduced in a case where a number of objects detected by the object sensor is less than or equal to a predetermined number than in a case where the number of the objects is greater than the predetermined number.”

          KASTNER et al. (US Pub. No.: 2015/0025784 A1) teaches “In an intelligent forward collision warning system that takes into account not only a first preceding vehicle traveling immediately ahead of the ego vehicle but also a second preceding vehicle traveling immediately ahead of the first preceding vehicle, a warning signal is produced upon detecting a critical state of the first or second preceding vehicle or an external condition that is predicted to cause the first preceding vehicle and the ego vehicle to be in a same lane with the first time to collision (TTC) below a prescribed value.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667